Tlie opinion of the Court was delivered by
Fenner, J.
Plaintiff, as holder of past, due bonds and coupons issued under Act 100 of 1871 and Act 49 of 1869,brought this direct action against the City, demanding judgment for the amount of his debt, and, at the same time, commanding- the Mayor and Administrators to recognize ills claim, to place it on the budget, and to levy and collect a sufficient tax to pay the same.
From a judgment granting- tlie entire relief asked, the City appeals, and contends here, that the portion of the judgment ordering the budgeting of the judgment and tlie levying of a tax to pay it, should be annulled and reversed.
The contention of plaintiff, that the judgment merely awards specific performance of his contract, cannot be sustained. The laws re_=. ferred to and embodying- that contract did authorize and require an annual appropriation and taxation sufficient to meet tlie interest for tlie current year and a certain proportion of the principal of the bonds.. But they did not impose any specific duty on the City to levy and collect in one year a sum sufficient to pay the principal and accumulated interest for several years, of the bonds. The plaintiff has let go by the periods at which the specific duties imposed by the contract might have been performed, and specific performance is no longer possible.
Plaintiff’s rights now are simply to sue and recover judgment for the amount due him, and to enforce the satisfaction of that judgment according to law.
Whatever means of enforcement he may be entitled to, it is now settled that, before resorting- to any, his judgment must .first lie registered as required by Act No. 5 of 1870. State ex rel. Ranger vs. New Orleans, 32 An. 493; Louisiana vs. New Orleans, 102 U. S. 203.
We express no opinion as to what may be iris right to require satisfaction by taxation ultimately and after compliance witli legal requirements. It was error in the judgment appealed from to grant such relief at this time.
It is, therefore, ordered, adjudged and decreed, that the judgment appealed from be amended by striking- therefrom all that portion which condemns the defendants to place tlie plaintiff’s claim on the budget, or to assess, levy and collect any tax for the satisfaction of .the same ; and that, in all other respects, the judgment be affirmed, plaintiff and appellee to pay costs of this appeal.